Citation Nr: 1446030	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-08 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1967 to August 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the March 2012 statement of the case erroneously addressed the issues of entitlement to increased ratings for major depressive disorder (MDD) and for prostatitis; the Veteran never filed a notice of disagreement to the increased 50 percent rating assigned for MDD by the March 2009 rating decision, and the Veteran had not filed a claim at that time for a rating in excess of 60 percent for prostatitis.  Furthermore, on his March 2012 VA Form 9, the Veteran explicitly noted that he was only appealing the issue of entitlement to a TDIU.  Consequently, the aforementioned increased rating matters are not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The Veteran is currently service-connected for two disabilities: (1) MDD with psychotic features (rated 70 percent); and (2) prostatitis (rated 60 percent); his combined rating percentage is 90 percent.

The evidence of record indicates that, as of the date of a July 2013 VA treatment record, the Veteran was still employed as a cashier at Wal-Mart.  Thereafter, however, a February 2014 VA treatment record noted that the Veteran had undergone a VA psychiatric examination (completed by a contracted provider) on January 31, 2014 and that the report of such examination "will be provided to VBA outside of CAPRI."  After thoroughly reviewing the entire record (to include all records uploaded to Virtual VA and the Veterans Benefits Management System (VBMS)), the Board has discovered that the report of this January 2014 VA psychiatric examination is currently missing from the record.  Such evidence is critical to the Veteran's current claim for a TDIU, and must be secured and associated with the record on remand.  [The Board notes that this January 2014 VA psychiatric examination provided the basis for granting an increased 70 percent rating for MDD in a March 2014 rating decision; no information regarding the Veteran's employment status was noted in that rating decision.]

Accordingly, the case is REMANDED for the following:

1.  The AOJ must secure for the record the report of a VA psychiatric examination of the Veteran, conducted by a contracted provider on January 31, 2014.

2.  The AOJ should ensure that all development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim on appeal for a TDIU.  If that claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.









The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

